Citation Nr: 1220405	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  02-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms.

2.  Entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to April 1981 and in the Army National Guard (ANG) from July 1981 to December 1981 and from September 1990 to May 1991.  Most significantly, the Veteran was called to and served on active duty in the Southwest Asia Theater of Operations from November 1990 to May 1991.  As such, he is a Persian Gulf veteran.

These matters initially came before the Board of Veterans' Appeals (the Board) on appeal from an October 2000 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied multiple claims raised in connection with the Veteran's Persian Gulf service.

In January 2004, the Board denied one of the claims, granted service connection for an undiagnosed illness manifested by headaches, and remanded multiple service connection claims to the RO, via the Appeals Management Center (AMC).  In August 2005, the RO granted service connection for irritable bowel syndrome (IBS) and chronic fatigue syndrome (CFS), as medically unexplained chronic multisymptom illnesses under 38 U.S.C.A. § 1117.  In November 2006, the Board denied claims for service connection for an undiagnosed illness manifested by muscle twitching and cramps, shaking hands, and intermittent numbing, an undiagnosed illness manifested by intermittent skin rashes and lesions, an undiagnosed illness manifested by dental problems, and an undiagnosed illness manifested by heart palpitations.

In April 2009, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision as to an undiagnosed illness manifested by muscle twitching and cramps, shaking hands, and intermittent numbing, and an undiagnosed illness manifested by heart palpitations.  See No. 07-0082, 2009 WL 1098803 (Vet. App. April 21, 2009).  The Court also recharacterized these issues.  The Court deemed the remaining two claims abandoned and affirmed the Board's decision as to them.  Id.  The Court also dismissed two other claims relating to the appellate status of the IBS and CFS claims.

In March 2010, the Board remanded the claims, characterized as entitlement to service connection for an undiagnosed illness manifested by hand twitching, cramps, and tremor, and entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms.

In April 2011, the Board again recharacterized the issues, denied entitlement to service connection for tremors, to include as due to an undiagnosed illness, and remanded claims for entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms and entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps.

For the reasons stated below, the RO/AMC has substantially complied with all of the Board's remand instructions and the only claims remaining on appeal, for entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms and entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps, are ready for appellate review.


FINDINGS OF FACT

1.  Cardiovascular signs and symptoms are not attributable to CFS or IBS, and there are no objective indications of a qualifying chronic disability underlying such symptoms.

2.  Muscle twitching and cramps are not attributable to CFS or IBS, and there are no objective indications of a qualifying chronic disability underlying such symptoms.


CONCLUSIONS OF LAW

1.  Cardiovascular signs and symptoms were not incurred in or aggravated by active military service, and are not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.317 (2011).

2.  Muscle twitching and cramps were not incurred in or aggravated by active military service, and are not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In October 1999, January 2002, March 2004, and April 2010 letters, the RO/AMC notified the Veteran of the evidence needed to substantiate his claims based on his Persian Gulf War service, including the claims for entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms and entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps that remain in appeal.  These letters included specific information regarding the evidence needed to establish entitlement on a presumptive basis for claims of undiagnosed illness related to Gulf War service, and attached to the April 2010 letter was a detailed guide entitled, "Submitting evidence for claims about Gulf War Undiagnosed Illness."  The April 2010 letter also explained the application of the presumption of soundness to the Veteran's claims, in compliance with the Board's March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2010 letter.

Contrary to VCAA requirements, most of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in a March 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  This includes the September and October 2008 records relating to the Veteran's ascending aortic aneurysm surgery referred to in the Board March 2010 remand.  The RO/AMC thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was also afforded multiple VA examinations.  Beginning with its January 2004 remand, the  Board instructed that the Veteran be afforded an examination in relation to his cardiovascular signs and symptoms and muscle twitching and cramps.  The Court indicated in its April 2009 decision that a new examination was required, and the Board ordered such an examination in its March 2010 remand.  That examination was performed in October 2010, but the Board in its April 2011 remand found the examination inadequate and instructed that the RO/AMC obtain a medical opinion to remedy this inadequacy.  For the reasons sated below, the May 2011 VA medical opinion remedied the inadequacy and thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms and entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110/ § 1131/ §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits "objective indications" of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS and IBS are listed as a medically unexplained chronic multisymptom illnesses.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1), (3).  "Objective indications of chronic disability" is defined to include both include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); (b)(2); 38 C.F.R. § 3.317 (a)(1)(i); 76 Fed. Reg. 81834-01 (Dec. 29, 2011).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, cardiovascular signs or symptoms and neurological signs or symptoms.  38 U.S.C.A. §§ 1117(g)(7),(11); 38 C.F.R. § 3.317 (b)(7),(11).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, competent evidence of a nexus between the claimed illness and service is not required.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

For the following reasons, the Veteran's claims must be denied on a direct and presumptive basis, including under the statute and regulation applicable to Persian Gulf veterans. 

With regard to muscle twitching and cramps, although these symptoms were previously addressed in connection with the symptoms of tremors of the hands and fingers for which entitlement to service connection was denied by the Board in April 2011, the Court memorandum decision and the Board's remand make clear that they must now be addressed separately.

In his written statements, the Veteran described muscle cramps/twitches that required him to sit as long as 15 minutes not being able to unfold his arms.  His mother, sister, and a coworker described observing joint pains in his arms and hands.

On the November 1980 enlistment examination, neurologic examination was abnormal due to notation of tremors of fingers and hands.  However, there was no notation with regard to muscle twitching or cramps.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Consequently, the presumption of sound condition at entry attached with regard to muscle twitching or cramps.  The Veteran indicated on the entrance report of medical history that he did not have and had never had neuritis, paralysis, epilepsy or fits, nervous trouble of any sort, periods of unconsciousness, cramps in the legs, arthritis, rheumatism, bursitis, or bone, joint, or other deformity.  A September 1984 physical examination report conducted in connection with National Guard duty, indicated normal neurological findings and the Veteran similarly indicated in the report of medical history a lack of neurologic symptoms, cramps, or muscle or joint pain.  On the February 1989 enlistment examination, neurologic examination was normal and the Veteran similarly indicated a lack of neurologic symptoms, cramps, or muscle or joint pain, but did indicate broken bones and nervous trouble.  On the April 1991 separation examination report, neurologic examination was normal and the Veteran similarly indicated that he did not have neurologic symptoms, cramps, or muscle or joint pain, and again indicated broken bones.

On the February 2000 VA examination, the examiner noted functional stuttering and functional tremulousness, but not muscle twitching or cramping.  The impression was subjective complaints of headaches with a nonfocal neurologic examination, and subjective complaints of cognitive and memory problems with otherwise normal neuropsychological testing documented for cognitive status.  

On the March 2004 VA examination, after reviewing the claims file, the VA examiner noted the multiple symptoms of fatigue, joint pains, muscle twitching, cramps, shaking hands, and intermittent numbing, and indicated that the  list was confusing as the symptoms were not all interrelated.  As to the symptoms at issue on this appeal, the examiner noted that there was a history of muscle twitching, but he did not elicit a history of actual muscle cramps.  There were myalgias since 1993 but not particular muscle weakness.  Neurological examination was normal other than slight tremor with outstretched fingers and slight tremor on finger to nose movement.  In the assessment, the examiner noted that there was no twitching observed, and the role of twitching with the other symptoms was not known.  He also noted that there were no neurologic abnormalities found on examination other than tremors.  As to whether the symptoms were attributable to a known clinical diagnosis, the examiner concluded that there was no known clinical diagnosis for the twitching and there were no objective signs of twitching.

On the October 2010 VA examination, after reviewing the claims file, the examiner noted the Veteran's history of tremors, and neurologic examination was remarkable for fine, high amplitude intention tremor of the upper extremities, and a slight wavery quality to the voice.  There were normal tone, balance, gait, and coordination except for slight difficulty with fine motor tasks due to the tremor.  The diagnosis was essential tremors, which had no other underlying cause, and were  a diagnosable, idiopathic syndrome.  In his May 2011 addendum, the examiner, after again reviewing the claims file, found that the neurological signs and symptoms were not likely ("less likely than not") attributable to CFS or IBS because those syndromes are not defined by these types of symptoms, and these symptoms are not known to be generally caused by these syndrome.

Based on the above, entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps must be denied because there are no objective indications of chronic disability as defined in 38 C.F.R. § 3.317 because there are no signs in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.  On VA examinations, no muscle twitching or cramps were found (as opposed to tremors).  As the examiners' diagnoses were based on examination after reviewing the claims file and noting the Veteran's description of his symptoms including muscle twitching and cramping, with the only diagnoses being tremors, the findings indicating no objective or subjective signs or symptoms of muscle twitching or cramping are entitled to substantial probative weight.  The examiner also explained his reasons for concluding that neurologic symptoms were not related to CFS or IBS, and this conclusion as well is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Veteran and the lay witnesses are competent to testify as to their observations.  However, even if competent testimony as to perceived muscle cramps and twitching is credible, 38 C.F.R. § 3.317(a)(3) indicates that a finding that signs or symptoms constitute objective indications of chronic disability requires either objective evidence perceptible to an examining physician or non-medical indicators that are capable of independent verification.  The above evidence of consistent lack of observation or finding of muscle twitching or cramping reflects that muscle twitching and cramping were neither perceptible to the examining physicians nor capable of independent verification.  Given this lack of objective indications of chronic disability relating to muscle twitching  and cramping as neurologic or any other type of sign or symptom of manifestation of undiagnosed illness, the weight of the evidence is against a finding of entitlement to undiagnosed illness manifested by muscle twitching and cramps.  The Board also notes that the normal examination findings reflect that no disability relating to muscle twitching and cramping became manifest to a degree of 10 percent or more as required by 38 C.F.R. § 3.317(a)(1)(i). 

The evidence is also against a finding of entitlement to service connection on any other basis based on this symptomatology.  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  The above evidence including normal neurologic examinations in service and at separation and lack of post-service neurologic findings other than tremor, reflects that there was no disease or injury in service that caused any current neurologic symptoms or disability, and that there was no organic disease of the nervous system that manifested within the one year presumptive period.  The weight of the evidence is thus against a finding of entitlement to service connection on a direct or presumptive basis (for chronic diseases) as well.

With regard to cardiovascular signs and symptoms, the November 1980, February 1989, and April 1991 entrance, physical, and separation examination reports negative for cardiovascular complaints or any abnormal pathology.  Private medical records dated July 1992 reflect that the appellant presented at the emergency room with complaints of chest pain, described as atypical for coronary artery disease. Diagnostic studies were normal and abnormal laboratory results suggested ingestion of alcohol.  On VA outpatient examination in October 1999, review of the systems showed no angina, palpitations, tachycardia, orthopnea, or pedal edema.  History of chest pain in 1994 with a diagnosis of "palpitations"  was noted.  In December 1999, an electrocardiogram and carotid studies were all normal.  In January 2000, review of the heart showed no murmurs, rubs, or gallops, and there was regular sinus rhythm.

On the February 2000 VA general medical examination, no heart symptoms or examination abnormalities were noted.
 
On the March 2004 VA examination, after reviewing the claims file, the examiner noted the Veteran's symptoms of heart palpitations in the past and that he occasionally still had a sensation of heart irregularity but did not place much emphasis on this at all.  The sensation now occurred infrequently and did not affect the Veteran functionally in any way (the examiner wrote that the sensations "do affect him functionally in any way," but the context of the quote makes clear that the word "not" was erroneously omitted).  According to the examiner, any heart concerns related more to the 1992 incident, and the Veteran had not had any cardiac evaluation since that time.  The Veteran did not that sometimes when working and swinging his arms a lot, he would get a vague, sharp, substernal pain, but, other than this, there had been no indication of or diagnosis of any heart disease.  After examination, the impression was that the Veteran had reported palpitations but this was subjective and there were no objective signs of this.  The examiner indicated that it was doubtful that the Veteran had angina but his chest pains were very typical, and the question should be answered by an exercise tolerance test, to which the Veteran had agreed and had been scheduled.

As to whether there were objective indications of claimed symptoms of premature contractions, the examiner found this question confusing, but found that the Veteran did not have objective signs of premature contractions, because, unless documented, this was clearly a subjective observation by the Veteran.  Therefore, it could not be said at that time that there were any objective indications that the Veteran actually had such symptoms.  If the Veteran had organic heart disease, the type that he would have in the absence of other cardiac findings would be coronary artery disease and an exercise tolerance test would provide evidence of whether or not he had such disease.  In an addendum, the examiner indicated that the Veteran had refused all of the tests other than the treadmill test, which showed that the Veteran achieved only 7 METs, but there was no sign of heart disease, and the examiner concluded that he was unable to document heart disease.

As noted, the Court indicated that additional examination would be useful, and such examination was conducted in October 2010.  After reviewing the claims file, the examiner noted that the Veteran currently had substernal chest pain 3-4 times per week, non-exertional, most of the time related to stress or anxiety, which could last hours.  The Veteran had shortness of breath with walking more than a mile or climbing a flight of stairs and occasional dizziness.  The Veteran reported no history of cardiac trauma or neoplasm, and indicated that he had thoracic aneurysm repair in October 2010, apparently a reference to thoracic aneurysm repair in October 2008 discussed below.  There was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, dizziness, syncope, or fatigue, and there was a positive history for hypertension, other heart disease (thoracic aortic aneurysm), and dyspnea (on exertion).  The hypertension required continuous medication for control.  On examination, there was no evidence of congestive heart failure, pulmonary hypertension, heart rhythm and sounds were normal, and there was no evidence of abnormal breath sounds.  The risk of a stress test was found not to be warranted solely for disability examination, and estimated METs were 3-5 based on exertion limited to types of activity such as bedmaking, carrying objects 15-30 pounds, and dyspnea on walking more than 3-5 miles per hour.  Heart size was normal based on X-ray and electrocardiogram.

In his diagnosis, the examiner indicated that there was no current evidence for any clinically significant cardiac condition.  While echocardiogram showed aortic sclerosis, this was a common test finding of no current clinical significance commonly seen with hypertension.  The EKG showed a right bundle branch block, which, according to the examiner, was a common conduction system finding also of no clinical significance.  The examiner noted that the Veteran denied the palpitations that were previously indicated as cardiac symptoms, and found that there was no indication of any chronic or recurrent arrhythmia.  In his May 2011 addendum, after reviewing the claims file, the examiner found that the Veteran's current cardiovascular signs and symptoms were not likely ("less likely as not") attributable to his CFS or IBS because these syndromes are not defined by these types of symptoms and these symptoms are not known to be generally caused by these syndromes.

As noted, the Veteran underwent October 2008 surgery for ascending aortic aneurysm.  Dr. Alpern's September 2008 note indicated that the Veteran complained of dyspnea on exertion, diaphoresis, and occasional sharp chest pain without radiation lasting several minutes but did not occur on a daily basis.  His past medical history was significant for hypertension and hypercholesterolemia.  He had smoked 1/3 pack of cigarettes per day.  On examination, the heart was in sinus rhythm without appreciable murmur.  Echocardiogram showed the ascending artery to be 4.5 cm.  A left heart catherization showed normal coronary arteries with dilated ascending aorta.  Dr. Alpern's operation report contains a pre and post operative diagnosis of ascending aortic aneurysm.  The admitting diagnoses were CFS, hypertension, hypercholesterolemia, and ascending aortic aneurysm.  Discharge diagnoses were hypertension, CFS, hypercholesterolemia, and status post ascending aortic aneurysm repair.

Based on the above, entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms must be denied because there are no objective indications of chronic disability as defined in 38 C.F.R. § 3.317, as there are no signs in the medical sense of objective evidence perceptible to an examining physician, or other, non-medical indicators that are capable of independent verification.  When heart palpitations or chest pain were noted in the examination reports, they were associated with past incidents (1992) prior to the appeal period that began when the Veteran filed his July 1999 claim, associated with stress or anxiety, associated with the known clinical diagnosis of ascending aortic aneurysm, more recently, denied by the Veteran.  There were thus no cardiac signs or symptoms reflecting objective indications of chronic disability.  The examiner also explained his reasons for concluding that cardiovascular signs and symptoms were not related to CFS or IBS, and this conclusion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran's sister and his mother did not refer in their statements to cardiac signs or symptoms.  In his October 2001 statement, the Veteran referred to his 1992 attack of chest pain and numbness in the left arm, and noted that he had had five attacks since then.  In his declaration attached to the February 2010 brief, the Veteran indicated that he sought treatment for chest pain, and was diagnosed with aortic aneurysm and underwent surgical repair for this condition in October 2008.  After recovering from surgery, the Veteran's chest pains subsided for a short period, but since then had returned with increasing regularity.  The Veteran is competent to testify as to his observations.  However, even if competent testimony as to chest pain is credible, 38 C.F.R. § 3.317(a)(3) indicates that a finding that signs or symptoms constitute objective indications of chronic disability requires either objective evidence perceptible to an examining physician or non-medical indicators that are capable of independent verification.  The above evidence of consistent lack of observation or finding of cardiovascular sign or symptom reflects that the reported chest pain or other purported cardiovascular signs or symptoms were neither perceptible to the examining physicians nor capable of independent verification, and thus did not constitute objective indications of chronic disability.  The Board also notes that the normal examination findings reflect that no disability relating to cardiovascular signs or symptoms became manifest to a degree of 10 percent or more as required by 38 C.F.R. § 3.317(a)(1)(i).  Moreover, the statements that the Veteran made on examination indicating a lack of current cardiovascular symptomatology are of greater probative weight than those made during an appeal for compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons"); see also Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, to the extent that the Veteran indicated that he indicated in his statements that he experienced cardiovascular signs and symptoms for 6 months, or intermittent episodes over a 6 month period, these statements conflict with the statements he made to VA examiners indicating a lack of such symptomatology during the appeal period, the statements to the examiners are more credible.  Consequently, the weight of the evidence is against a finding that the Veteran has objective indications of chronic disability warranting a finding of entitlement to undiagnosed illness manifested by cardiovascular signs and symptoms. 

The evidence is also against a finding of entitlement to service connection on any other basis based on this symptomatology.  As noted, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Sanchez-Benitez, 259 F.3d at 1361-62.  The above evidence including normal cardiovascular examinations in service and at separation and lack of diagnoses of cardiovascular disability on post service examinations, reflects that there was no disease or injury in service that caused any current cardiovascular symptoms, and that there was no cardiovascular-renal disease that manifested within the one year presumptive period.  The weight of the evidence is thus against a finding of entitlement to service connection on a direct or presumptive (for chronic disease) basis as well.

Finally, the May 2011 VA examiner found that any current neurological and cardiovascular signs and symptoms did not likely ("less likely as not") constitute, collectively, a multisystem illness that has no diagnosis.  He reasoned that these symptoms were purely subjective, with no abnormal signs found on physical examination or testing, and there was no physiologically plausible rationale that would combine these symptoms into a heretofore undescribed multisymptom illness.  He noted that it would be highly speculative to deduce such a multisymptom illness in the absence of either come type of logical physiologic mechanism or a known clustering of such symptoms in other individuals.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of records his opinion that the Veteran's symptoms do not combine to demonstrate objective evidence of a chronic multisymptom illness that has no known diagnosis, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  To the extent that the Veteran and his representative contend otherwise and are competent to do so on this complex medical question, their general contentions are of less probative weight than the reasoned opinion of a trained health care professional.  The Board also notes that the May 2011 opinion did not run afoul of the Court's decision in the opinion did not run afoul of the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2009), in which the Court provided guidance as to when the Board can rely on an examiner's conclusion that an etiology opinion would be speculative.  The May 2011 opinion was that it was not likely that the symptoms constituted collectively a multisystem illness with no diagnosis, and it would be highly speculative to say otherwise; not that the examiner could not offer any opinion without resort to speculation.  Thus, Jones is inapplicable.
 
For the foregoing reasons, the preponderance of the evidence is against the individuals claims for entitlement to service connection for entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms and entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps, and against the argument that the Veteran' symptoms "combine to demonstrate objective evidence of a chronic, multisymptom illness that has no known diagnosis."  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms is denied.

Entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


